  Case 18-81217      Doc 25       Filed 11/16/18 Entered 11/16/18 13:42:17           Desc Main
                                    Document     Page 1 of 6




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: JONATHAN PADILLA                      §       Case No. 18-81217
       JAMIE PADILLA                         §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 06/06/2018.

       2) The plan was confirmed on NA.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was dismissed on 08/30/2018.

       6) Number of months from filing or conversion to last payment: 2.

       7) Number of months case was pending: 5.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81217      Doc 25       Filed 11/16/18 Entered 11/16/18 13:42:17        Desc Main
                                    Document     Page 2 of 6




Receipts:
      Total paid by or on behalf of the debtor(s)             $ 500.00
      Less amount refunded to debtor(s)                          $ 0.00
NET RECEIPTS                                                                        $ 500.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                  $ 463.25
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                         $ 36.75
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                    $ 500.00

Attorney fees paid and disclosed by debtor(s):                     $ 0.00



Scheduled Creditors:
Creditor                                        Claim      Claim          Claim   Principal    Interest
Name                                Class   Scheduled   Asserted       Allowed        Paid        Paid
ERIC PRATT LAW FIRM P.C.            Lgl      4,000.00   2,500.00       2,500.00     463.25        0.00
ARVEST CENTRAL MORTGAGE             Sec          0.00   2,035.80       2,035.80       0.00        0.00
INTERNAL REVENUE SERVICE            Pri      1,500.00   1,579.34       1,579.34       0.00        0.00
INTERNAL REVENUE SERVICE            Uns          0.00       1.41           1.41       0.00        0.00
A/R CONCEPTS                        Uns          0.00        NA             NA        0.00        0.00
ADVANTIS CREDIT UNION               Uns     15,018.00   6,830.03       6,830.03       0.00        0.00
ADVOCATE GOOD SHEPHERD              Uns     23,500.00        NA             NA        0.00        0.00
ADVOCATE LUTHERAN                   Uns        210.00        NA             NA        0.00        0.00
ALLY BANK                           Uns      7,812.00   7,812.44       7,812.44       0.00        0.00
PORTFOLIO RECOVERY                  Uns      9,278.00   9,278.58       9,278.58       0.00        0.00
BARRINGTON FAMILY                   Uns        260.00        NA             NA        0.00        0.00
BEST EGG / SST                      Uns          0.00        NA             NA        0.00        0.00
BEST PRACTICES INPATIENT CARE       Uns        769.00        NA             NA        0.00        0.00
PORTFOLIO RECOVERY                  Uns          0.00   1,967.05       1,967.05       0.00        0.00
BRIGHT LIGHT RADIOLOGY              Uns        400.00        NA             NA        0.00        0.00
CAPITAL ONE BANK USA NA             Uns      4,385.00   4,385.68       4,385.68       0.00        0.00
CAPITAL ONE BANK USA NA             Uns      3,010.00   3,010.05       3,010.05       0.00        0.00
PORTFOLIO RECOVERY                  Uns      2,570.00   2,570.62       2,570.62       0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 18-81217      Doc 25       Filed 11/16/18 Entered 11/16/18 13:42:17     Desc Main
                                    Document     Page 3 of 6




Scheduled Creditors:
Creditor                                       Claim       Claim       Claim   Principal   Interest
Name                           Class       Scheduled    Asserted    Allowed        Paid       Paid
CHASE BANK                     Uns            500.00         NA          NA        0.00       0.00
BARON'S CREDITOR SERVICE       Uns            725.00    1,289.83    1,289.83       0.00       0.00
COMENITY BANK / TORRID         Uns          2,572.00         NA          NA        0.00       0.00
COMENITYCB / SIMPLYBE          Uns              0.00         NA          NA        0.00       0.00
COMPREHENSIVE UROLOGIC CARE Uns             1,350.00         NA          NA        0.00       0.00
RESURGENT CAPITAL SERVICES     Uns              0.00    1,350.89    1,350.89       0.00       0.00
DEPARTMENT STORE NATIONAL      Uns          1,652.00    1,652.85    1,652.85       0.00       0.00
EDC / CSM CORPORATION          Uns              0.00         NA          NA        0.00       0.00
FED LOAN SERV                  Uns         15,600.00         NA          NA        0.00       0.00
GRANT & WEBER INC              Uns            612.00         NA          NA        0.00       0.00
INTEGRATED IMAGING             Uns            650.00         NA          NA        0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Uns             638.00      639.42      639.42       0.00       0.00
KAY JEWELERS                   Uns              0.00         NA          NA        0.00       0.00
BECKET & LEE LLP               Uns          1,025.00    1,025.34    1,025.34       0.00       0.00
LENDINGCLUB CORPORATION        Uns         16,768.00   16,768.36   16,768.36       0.00       0.00
RESURGENT CAPITAL SERVICES, LP Uns          2,653.00    2,653.41    2,653.41       0.00       0.00
MEDICAL BUSINESS BUREAU LLC Uns             1,600.00         NA          NA        0.00       0.00
MERCHANTS CREDIT GUIDE         Uns            580.00         NA          NA        0.00       0.00
RESURGENT CAPITAL SERVICES     Uns          2,242.00    2,242.41    2,242.41       0.00       0.00
MIDLAND CREDIT MANAGEMENT Uns               2,761.00    2,760.59    2,760.59       0.00       0.00
MIDLAND FUNDING                Uns            683.00         NA          NA        0.00       0.00
MIDWEST DIAGNOSTICS            Uns            140.00         NA          NA        0.00       0.00
PORTFOLIO RECOV ASSOC          Uns          1,256.00         NA          NA        0.00       0.00
PORTFOLIO RECOV ASSOC          Uns            997.00         NA          NA        0.00       0.00
PORTFOLIO RECOV ASSOC          Uns            826.00         NA          NA        0.00       0.00
PORTFOLIO RECOV ASSOC          Uns            490.00         NA          NA        0.00       0.00
SHARYL BALKIN                  Uns            410.00         NA          NA        0.00       0.00
SNOW & SAUER                   Uns            804.00         NA          NA        0.00       0.00
SNOW & SAUUERTEIG              Uns            800.00         NA          NA        0.00       0.00
PORTFOLIO RECOVERY             Uns              0.00      996.94      996.94       0.00       0.00
MIDLAND CREDIT MANAGEMENT Uns                   0.00      682.54      682.54       0.00       0.00
PORTFOLIO RECOVERY             Uns              0.00      489.55      489.55       0.00       0.00
PORTFOLIO RECOVERY             Uns              0.00      826.30      826.30       0.00       0.00
PORTFOLIO RECOVERY             Uns              0.00    1,256.10    1,256.10       0.00       0.00
TD BANK USA, N.A.              Uns          2,127.00    2,127.92    2,127.92       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81217      Doc 25       Filed 11/16/18 Entered 11/16/18 13:42:17    Desc Main
                                    Document     Page 4 of 6




Scheduled Creditors:
Creditor                                       Claim       Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
UNITUS COMMUNITY CREDIT             Uns          0.00        NA         NA        0.00       0.00
WEBBANK / FINGERHUT                 Uns          0.00        NA         NA        0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns          0.00   2,572.90   2,572.90       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81217      Doc 25       Filed 11/16/18 Entered 11/16/18 13:42:17    Desc Main
                                    Document     Page 5 of 6




Summary of Disbursements to Creditors:

                                               Claim             Principal          Interest
                                               Allowed           Paid               Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00          $ 0.00               $ 0.00
      Mortgage Arrearage                             $ 0.00          $ 0.00               $ 0.00
      Debt Secured by Vehicle                        $ 0.00          $ 0.00               $ 0.00
      All Other Secured                         $ 2,035.80           $ 0.00               $ 0.00
TOTAL SECURED:                                  $ 2,035.80           $ 0.00               $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                   $ 0.00          $ 0.00               $ 0.00
        Domestic Support Ongoing                     $ 0.00          $ 0.00               $ 0.00
        All Other Priority                      $ 1,579.34           $ 0.00               $ 0.00
TOTAL PRIORITY:                                 $ 1,579.34           $ 0.00               $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 75,191.21           $ 0.00               $ 0.00



Disbursements:

       Expenses of Administration                $ 500.00
       Disbursements to Creditors                   $ 0.00

TOTAL DISBURSEMENTS:                                               $ 500.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81217        Doc 25      Filed 11/16/18 Entered 11/16/18 13:42:17               Desc Main
                                     Document     Page 6 of 6




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 11/15/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
